Title: To Thomas Jefferson from James Sullivan, 2 June 1793
From: Sullivan, James
To: Jefferson, Thomas



Sir
Boston June 2d 1793

I have a wish to serve the public and to oblige my friend. From the office you hold, and the character you support, I venture to attempt through you to do it. Mr. de L Etombe the consul of france for this state, has rendered himself very agreeable to the people here, and has been from the reduction of the Bastile to the present moment, a friend to liberty and the french revolution: and yet it has been represented to the present Government in france that he is against the revolution there. This has been done by men who are themselves violently opposed to it, and who wish to injure him because he has opposed his sentiments to theirs.
I give you this trouble, because I beleive, that if Mr. Genet is under any wrong impressions it is in your power to convince him. The line of opinion here with regard to the french revolution is exactly the same as that which formerly divided the Whigs and the Tories. Men who are opposed to the liberty of Mankind are generally, alike opposed to it under every appearance, and in every time and place. Should the Democratical principles of Mr. d’L Etombe be called in question, he can at once obtain the Evidence of our Governor and Lieutenant Governor, and of all our republicans in his favour. Should he need Testimonies in favour of his prudence and goodness, to theirs would be added the Testimonies of all the men of public characters in our state.
As this is intended to aid a friend who I conceive to be ardently engaged in a cause which you love, the cause of Liberty I hope you will pardon the freedom I take, and allow me to assure you with how much respect I am your Most Obedient and very Humble Sert

Ja Sullivan

